Citation Nr: 0412677	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  93-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 1995, May 1999, and June 
2000, the Board remanded this matter to the RO for additional 
development of the record.  This matter is once again before 
the Board for further appellate consideration.  

The Board notes that in October 1990, the veteran sought 
entitlement to service connection for post-traumatic stress 
disorder, a skin rash, liver damage, and stomach trouble.  In 
an October 1991 rating action, the RO denied entitlement to 
service connection for post-traumatic stress disorder and 
deferred a decision on the issues of liver damage and a skin 
rash.  The RO did not issue any decision on the stomach 
trouble claim at that time.  A review of the record reflects 
that the issues of entitlement to service connection for a 
skin rash, liver damage, and stomach trouble have not been 
addressed by a RO rating action.  Therefore, these issues are 
referred to the RO for appropriate action.  The Board also 
notes that in July 1996 and October 1998, the veteran 
requested entitlement to service connection for hepatitis.  
These requests have not been addressed by the RO; thus, they 
are hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's claimed in-service stressors of being 
fearful of attacks while driving trucks in Vietnam and being 
exposed to periodic arms fire have been sufficiently 
corroborated by credible supporting evidence.

3.  A psychiatric disability, to include post-traumatic 
stress disorder, may not be disassociated from military 
service and/or the veteran's in-service stressors.  



CONCLUSION OF LAW

A psychiatric disability, to include post-traumatic stress 
disorder, was incurred in active military service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The record contains the available 
service medical records, service personnel records, VA 
treatment records, VA examination reports, private 
examination reports, private medical records, information 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR), and testimony from the veteran.  No 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in May 2001 explained to the veteran what 
information/evidence VA would obtain on his behalf, what 
evidence was necessary to support his claim, what information 
or evidence was needed from him, what he could do to help 
with his claim, what had been done by VA to assist him in his 
claim, and where to send any additional information or 
evidence.  The Board therefore finds that the notice 
requirements of the VCAA have been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim for entitlement to 
service connection for PTSD was received in October 1990.  
Thereafter, in a rating decision dated in October 1991, that 
issue was denied.  Only after that rating action was 
promulgated did the AOJ, in May 2001, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ shortly after the 
enactment of the VCAA, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant in October 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2001 RO letter 
informed the veteran that he was being given the opportunity 
to submit any additional evidence that he would like to have 
the RO consider.  The letter also asked the veteran to tell 
the RO about any additional information or evidence he wanted 
them to obtain on his behalf.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  



Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

While this appeal was pending, the applicable regulation 
governing the criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), was amended effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. §3.304(f)).  Prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996).  

The revised regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Where the record does not reflect that the veteran engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence that he "engaged in combat with the enemy" or that 
an event claimed as a stressor actually occurred.  See 
Dizoglio v. Brown, 9 Vet. App. 169 (1996).  In regard to the 
verification of PTSD stressors, the Unites States Court of 
Appeals for Veterans Claims (Court) has recently held that 
the fact that a veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The Court has also held that although a 
noncombat veteran's testimony alone is insufficient proof of 
a stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the veteran's claimed stressors, a review of the 
veteran's service personnel records demonstrates that the 
veteran's military occupational specialty assignments while 
stationed in Vietnam were that of pioneer and carpenter.  The 
record does not demonstrate that the veteran engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b); thus, 
there must be credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  On numerous 
occasions in the record, the veteran has reported that he 
drove large trucks from one location to another in Vietnam, 
and detonated explosives for purposes of building roads or 
wells.  He has reported being fearful of attacks while 
driving trucks in Vietnam and being exposed to periodic 
mortar fire and firefights.  In October 1999, the USASCRUR 
confirmed that during the period of the veteran's Vietnam 
service a tanker truck in his Battalion came under small arms 
fire while traveling from one Company to another in Vietnam.  
The records received from the USASCRUR also document some 
small arms fire.  In July 2003, the RO conceded that the 
veteran had a verified stressor and that he was exposed to 
stressors outside the normal realm related to his service in 
Vietnam.  The Board concludes that the veteran's stressors of 
being fearful of attacks while driving trucks in Vietnam and 
being exposed to periodic arms firing have been sufficiently 
corroborated by credible supporting evidence.  See Pentecoste 
v. Principi, 16 Vet. App. at 128-129.  Therefore, the Board 
must now consider whether the veteran has a diagnosis of PTSD 
related to his verified in-service stressors, or any other 
psychiatric disability related to military service.  

The veteran's service medical records are silent for 
complaints, treatment, or diagnoses related to PTSD or any 
other psychiatric disability.  Post-service medical records 
demonstrate an assessment of anxiety in an August 1979 VA 
clinical record.  A January 1991 VA psychiatric examination 
report reflects an Axis I diagnosis of alcohol dependence, 
and PTSD versus dysthymic disorder.  The examiner noted that 
the veteran had symptoms compatible with a major depressive 
episode.  At that time, the veteran reported being exposed to 
periodic gunfire and mortar fire as one of his stressors.  In 
a July 1991 addendum, the VA examiner stated that the veteran 
met the criteria for PTSD.  

A December 1991 private psychiatric evaluation reflects a 
diagnosis of dysthymia with anxiety versus PTSD.  VA clinical 
records dated in 1992 demonstrate diagnoses of PTSD.  A VA 
general medical examination dated in October 1992 also notes 
a diagnosis of PTSD, and a November 1992 VA psychiatric 
examination reflects a diagnosis of mild PTSD and rule out 
organic anxiety disorder.  At that time, the veteran reported 
being fearful of attacks while driving trucks in Vietnam as a 
stressor.  A February 1997 statement by the veteran's 
treating VA psychologist states that the veteran had been his 
patient since October 1990 and that there was no doubt in his 
mind that the veteran's military service had "unhinged" the 
veteran's life in a way that rendered him incapable of 
gainful employment, despite the fact that he did not 
prominently display the classical symptoms of PTSD.  
Furthermore, VA treatment records dated from 1993 to 2000 
show continued treatment for PTSD.  Thus, the aforementioned 
evidence is supportive of the veteran's claim in that it 
demonstrates several medical diagnoses of PTSD by VA 
examiners based upon subsequently verified stressors.  

However, an October 1999 VA examination report reflects that 
the veteran presented an atypical picture of PTSD.  The 
examiner stated that the evidence seemed to support previous 
diagnoses of dysthymic disorder and schizoid personality 
disorder.  Diagnoses of dysthymic disorder, probably dementia 
due to multiple etiologies, and alcohol dependence (in 
remission) were noted.  Additionally, upon VA mental 
examination dated in August 2003, the examiner stated that 
the veteran did meet criteria A, B, E, and possibly D for a 
diagnosis of PTSD, but did not meet criteria F.  The examiner 
did not specifically mention criteria C.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
examiner noted diagnoses of dysthymic disorder, alcohol 
dependence in remission, and rule out alcohol induced 
psychotic disorder.  He opined that the veteran's dysthymic 
disorder was unrelated to his military service.  He also 
stated that the veteran had a number of symptoms consistent 
with PTSD, but there did not appear to be significant 
impairment in his personal, social, and occupation 
adjustments specifically related to his PTSD.  The examiner 
opined that it was not likely that the veteran's current 
psychiatric impairment was related to his military service 
because he had multiple intervening factors, including 
depression, alcohol dependence, head injury, and significant 
family dysfunction that would more likely be causing his 
current impairments.  

Unfortunately, it is difficult to directly compare the 
October 1999 and August 2003 VA examination reports with the 
VA examination reports dated in 1991 and 1992 because the 
criteria for diagnosing PTSD under the DSM changed in 1994, 
and the opposing examinations were not conducted close in 
time to one another.  Thus, the Board concludes that the 
evidence is in a state of relative equipoise as to whether 
the veteran suffers from a psychiatric disability, including 
PTSD, related to his verified stressors or any other incident 
of military service.  Accordingly, with all reasonable doubt 
resolved in favor of the veteran, the Board finds that 
service connection for a psychiatric disability, to include 
PTSD, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is granted.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



